The defendant J. A. Perry is the beneficiary in a deed of trust purportedly signed by E. G. Adkins and the plaintiff, his wife Cora. Perry directed a sale of the trust property. Mrs. Adkins brought this proceeding to stop the sale and to cancel the deed on the ground that the property therein described was her separate estate and that she did not sign or acknowledge the deed. Perry maintained that she did execute the deed. The circuit court found against her and she appealed.
A narration of the incidents involved in this litigation would serve no useful purpose as the evidence thereon is entirely controversial. Plaintiff's evidence sustains her position, while the evidence of Perry just as firmly sustains his position. Plaintiff has the numerical advantage in witnesses, but the preponderance of the evidence does not necessarily lie with that advantage. We cannot determine from the record on which side truth preponderates. Therefore, we must abide by the decision of the trial chancellor.
The judgment is accordingly affirmed.
Affirmed.